Citation Nr: 0115297	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  99-21 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for tinea pedis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a left foot injury.

3.  Entitlement to an increased (compensable) evaluation for 
callosities of both feet with claw toe of the left second 
toe.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
March 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  Thereafter, the veteran 
relocated, and the claims folder was transferred to the VARO 
in Winston-Salem, North Carolina.

During his February 2001 central office hearing before the 
undersigned, the veteran contended that his service-connected 
residuals of a left foot injury should be evaluated as an 
ankle disability.  The evidence of record shows that the 
veteran is not currently service-connected for any ankle 
disability.  Therefore, the issue of entitlement to service 
connection for a left ankle disability is referred to the RO 
for initial consideration.

The issue of an increased evaluation for bilateral tinea 
pedis will be addressed in the subsequent remand.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's residuals of a left foot injury includes 
subjective complaints of increased pain; with X-ray evidence 
of a plantar calcaneal spur and full range of motion in the 
left ankle and toes with no evidence of painful motion, 
edema, instability, weakness or tenderness.

3.  The veteran currently has no discernable callosities on 
either foot and has a claw toe of the left second toe.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating residuals of a left 
foot injury, have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.321, 4.7, 4.14, 4.21, 
4.31, 4.71a, Diagnostic Codes 5280, 5283, 5284 (2000).

2.  The criteria for a compensable rating for callosities of 
both feet with claw toe of the left second toe are not met. 
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified at 38 U.S.C. § 5107); 38 C.F.R. §§ 
3.321(b), 4.71a, Diagnostic Code 5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected disabilities 
are more severely disabling than the current ratings reflect.  
He further contends that his left foot disability would be 
more appropriately rated as a left ankle disability.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  At the time the veteran 
submitted his claim in August 1998, he also submitted 
authorization for release of information forms for two of his 
treating physicians.  VA wrote the physicians and obtained 
treatment records from one of the doctors.  The RO also wrote 
to the veteran about what evidence would be most helpful in 
substantiating his claim.  He was also advised of the 
evidence necessary to substantiate his claim when he received 
his statement of the case issued in July 1999.  The veteran 
was also provided VA orthopedic and dermatology examinations 
in December 1998 to evaluate his service-connected 
disabilities.  Furthermore, he was afforded a Central Office 
hearing before the undersigned and his record was held open 
until additional VA treatment records were obtained.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
this issue, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claim 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Factual Background

During a December 1998 VA dermatology examination, the 
veteran complained of itching and excoriation of both feet.  
He also complained of calluses on both feet.  He used various 
and sundry topical medications for his symptoms.  Examination 
revealed no calluses on either foot.

During a December 1998 VA orthopedic examination, the veteran 
reported that he injured his left foot in service and had it 
in a cast for approximately three weeks.  He complained of 
constant left foot pain that was stable, without flare-ups.  
He wore no corrective shoes, inserts or braces and used no 
assistive devices.  Physical examination of his foot showed 
no deformity.  There was full range of motion in the left 
ankle and toes without any evidence of painful motion.  The 
examiner found no evidence of fatigue, weakness or lack of 
endurance.  There was no evidence edema, instability, 
weakness or tenderness.  The veteran had a good gait with 
normal function.  There was no evidence of calluses or 
unusual shoe wear.  His posture was good on standing, 
squatting, supination, pronation and rising on his toes and 
heels.  He did not have flat feet and no other deformities 
were noted.  X-ray studies showed a plantar calcaneal spur.  
The diagnosis was left foot injury.

During his February 2001 central office hearing before the 
undersigned, the veteran testified that he experienced foot 
pain if he stood for prolonged periods.  Because of this he 
had to switch jobs from a correction guard to a maintenance 
worker.  He no longer worked, having opted for an early 
retirement.  The veteran testified that he hurt his left 
ankle during jump school at Fort Benning and that he received 
no treatment for it.  He complained of a lot of ankle 
swelling and stated that the ankle gave out when he was 
walking.  

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's right 
foot disability.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the veteran's right foot.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran is currently service-connected for residuals of a 
left foot injury, rated under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  Residuals of foot injuries 
which are moderate in degree are rated 10 percent disabling. 
A 20 percent rating is assigned when the residuals or the 
injuries are moderately severe, and a 30 percent rating is 
provided when the residuals of the foot injuries are severe. 
38 C.F.R. § 4.71a, Code 5284.

In every instance where the schedule does not provide a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31

In reviewing other disability ratings for foot injuries and 
disabilities under the Schedule, the Board finds that the 
veteran's left foot disability is most appropriately 
evaluated under Diagnostic Code 5284, as there is no 
objective evidence of any of the other identified 
disabilities.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

The veteran is currently rated as noncompensable under the 
provisions of Diagnostic Code 5284.  A 10 percent evaluation 
is warranted where there is a moderate degree of disability. 

In addition to the applicable schedular criteria, under 38 
C.F.R. §§ 4.40 and 4.45, VA is required to consider whether 
an increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VAOGCPREC 9-98 
held that DeLuca could apply to Diagnostic Code 5284 
depending on the nature of the foot injury concerned.  VA 
General Counsel precedent opinions are binding on the BVA.  
38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 14.507 (1999).

Although the veteran complains of a constant left foot pain, 
the December 1998 VA orthopedic examiner found full range of 
motion in the left ankle and left toes with no evidence of 
painful motion, fatigue, weakness or lack of endurance.  
There was further no objective evidence of edema, 
instability, weakness or tenderness.  The veteran had a good 
gait and posture throughout testing and normal function 
without evidence of flat feet.  Although X-ray evidence 
revealed a plantar calcaneal spur, no other deformities were 
discerned.  In this case, however, while the veteran 
complained of pain associated with the disability at issue, 
"a finding of functional loss due to pain must be 'supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  The pathology and objective 
observations of the claimant's behavior do not satisfy the 
requirements for a higher evaluation.  Thus, the Board finds 
that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis 
for a higher rating.  

Therefore, the Board finds that the preponderance of the 
evidence does not indicate that the veteran's left foot 
disability is moderate and thus, is against entitlement to a 
compensable disability rating.  38 U.S.C.A. §§ 1155, 38 
C.F.R. §§ 3.321(b)(1), 4.7, 4.71a, Code 5284.

The Board has considered the provisions of 38 C.F.R. § 4.7 in 
reaching its decision, but for the reasons discussed above 
has concluded that a higher evaluation is not warranted.  
Moreover, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
veteran's left foot disability has not necessitated frequent 
periods of hospitalization and there is no objective evidence 
that it resulted in marked interference with his employment.

The veteran's service connected calluses of both feet with a 
left second claw toe is currently evaluated by analogy to 38 
C.F.R. § 4.71a, Diagnostic Code 5282.  Under this Diagnostic 
Code, hammertoes are rated as 10 percent disabling where the 
condition exists in all toes of a foot without claw foot.  
Where single toes are affected the disability is rated as 
noncompensable (0 percent) disabling.  

Under the Schedule, a compensable rating may be assigned to 
several other foot disabilities, if shown.  These are for 
acquired flat foot with characteristic callosities, (Code 
5276), claw foot (Code 5278), metatarsalgia (Code 5279), 
hallux valgus (Code 5280), and malunion or nonunion of the 
tarsal or metatarsal bones (Code 5283).  38 C.F.R. § 4.71a 
(2000).  However, the medical evidence does not show that any 
of these conditions have been objectively demonstrated. 

Both the December 1998 VA dermatology and orthopedic 
examiners found no evidence of callosities or any other 
deformities.  It was noted that the veteran did not wear shoe 
inserts and that there was no unusual wear to his shoes.  Due 
to the lack of any objective medical evidence whatsoever 
showing any calluses or other deformity, the manifestations 
of the bilateral foot disability do not warrant a compensable 
rating.  The Board concludes that the schedular criteria for 
a compensable evaluation for calluses of the feet have not 
been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.20, 4.71a, Diagnostic Code 5282 (2000).



ORDER

An increased evaluation for residuals of a left foot injury 
is denied.

An increased evaluation for callosities of both feet with 
claw toe of the left second toe is denied.


REMAND

During his February 2001 central office hearing before the 
undersigned, the veteran testified that his tinea pedis 
symptoms were increased by hot weather.  Although the veteran 
was provided a VA dermatology examination, it was conducted 
in December 1998.  VA has a duty to provide the veteran with 
a dermatology examination at the most active stage in his 
skin disorder.  See Ardison v. Brown, 6 Vet. App. 405 (1994).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain all treatment 
records for the veteran from VA Medical 
Center in Fayetteville, North Carolina, 
dated from January 2001 to the present 
regarding his claim.  The RO should also 
contact the veteran and request that he 
identify specific names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  Then with any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
treatment records identified by the 
veteran which have not been previously 
secured.

2.  Then, the RO should arrange for a VA 
dermatology examination of the veteran by 
a physician, during the summer season, at 
a time when the veteran maintains that 
his skin disorder is most likely to be 
undergoing an exacerbation, in order to 
determine the extent of his service- 
connected tinea pedis.  All indicated 
studies should be performed.  The 
examiner should be specifically requested 
to address whether there is any 
exfoliation, exudation or itching present 
with the veteran's skin disorder and, if 
so, to what extent.  The veteran's claims 
folders must be made available to the 
physician prior to the examination for 
review, and the examiner must indicate in 
his report whether he reviewed the file.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
readjudicate the claim.

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

